Matter of Pozzi (2021 NY Slip Op 05249)





Matter of Pozzi


2021 NY Slip Op 05249


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, CURRAN, BANNISTER, AND DEJOSEPH, JJ. (Filed Sept. 15, 2021.)


&em;

[*1]MATTER OF JOSEPH DANIEL POZZI, AN ATTORNEY, RESIGNOR.

MEMORANDUM AND ORDER
Order entered accepting resignation and striking name from the roll of attorneys, pursuant to 22 NYCRR 1240.10.